21-11333-dsj        Doc 23       Filed 08/31/21 Entered 08/31/21 10:21:41             Main Document
                                               Pg 1 of 4



KLESTADT WINTERS JURELLER
SOUTHARD & STEVENS, LLP
 Tracy L. Klestadt
 Brendan M. Scott
 Christopher Reilly
 200 West 41st Street, 17th Floor
 New York, New York 10036
 Tel: (212) 972-3000
 Fax: (212) 972-2245

 Counsel to the Debtor and Debtor in
 Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------x
 In re                                                            :   Chapter 11
                                                                  :
 AMMA421, LLC                                                     :   Case No. 21-11333 (DSJ)
                                                                  :
                                              Debtor.             :
 -----------------------------------------------------------------x

                                     DECLARATION OF SERVICE


        Pursuant to 28 U.S.C. § 1746, I hereby declare that the following is true and correct to the

best of my knowledge, information and belief:

        1.       I am over the age of 18, and am employed by Klestadt Winters Jureller Southard &

Stevens, LLP located at 200 West 41st Street, 17th Floor, New York, New York, 10036.

        2.       On the 30th day of August, 2021, I served copies of:

    •   Notice of Presentment of Debtor’s Application to Retain Morrison Cohen, LLP as
        Special Counsel to the Debtor and Debtor-In-Possession Nunc Pro Tunc to the Petition
        Date [Case Dkt. No. 22];

    •   Application of Debtor Pursuant to 11 U.S.C. § 327(e) and Fed. R. Bankr. P. 2014(a) for
        Authority to Retain Morrison Cohen LLP as Special Counsel to the Debtor Nunc Pro
        Tunc to the Petition Date [Case Dkt. No. 21];
21-11333-dsj      Doc 23     Filed 08/31/21 Entered 08/31/21 10:21:41               Main Document
                                           Pg 2 of 4



   •   Order Authorizing the Retention of Morrison Cohen LLP as Special Counsel to the
       Debtor Nunc Pro Tunc to the Petition Date [Case Dkt. No. 21-1];

   •   Declaration of Danielle C. Lesser in Support of Application of Debtor Pursuant to 11
       U.S.C. § 327(e) and Fed. R. Bankr. P. 2014(a) for Authority to Retain Morrison Cohen as
       Special Counsel to the Debtor Nunc Pro Tunc to the Petition Date [Case Dkt. No. 21-2];
       and

   •   Declaration of Paulette Cole in Support of Application for an Order Authorizing the
       Employment and Retention of Morrison Cohen LLP as Special Counsel to the Debtor and
       Debtor-In-Possession Nunc Pro Tunc to the Petition Date [Case Dkt. No. 21-3]

by first class mail, by depositing true copies thereof enclosed in a post-paid wrapper, in an official

depository under the exclusive care and custody of the United States Postal Service within New

York State upon these parties listed on Schedule A.

       I declare under penalty of perjury that the foregoing is true and correct.

Executed: August 30, 2021

                                                              _/s/ Ana Feitosa_____
                                                              Ana Feitosa
     21-11333-dsj     Doc 23    Filed 08/31/21 Entered 08/31/21 10:21:41    Main Document
                                              Pg 3 of 4



                                          SCHEDULE A




880 Broadway Owner, LLC                                 Social Security Administration
C/O Columbia Property Trust                             Regional Chief Counsel, Region II
315 Park Ave. South                                     26 Federal Plaza, Room 3904
New York, NY 10010-3607                                  New York, NY 10278-4199



                                                        880 Broadway Owner, LLC
880 Broadway Tenant, LLC
                                                        C/O Normandy Real Estate Partners
C/O Normandy Real Estate Partners
                                                        53 Maple Ave.
53 Maple Ave.
                                                        Morristown, NJ 07960-5219
Morristown, NJ 07960-5219


Cole Schotz P.C.
Michael D. Sirota & Rebecca Hollander                   A.B.C. Carpet Co., Inc.
1325 Avenue Of The Americas, 19th Fl                    888 Broadway
New York, NY 10019-6079                                 New York, NY 10003-1258




                                                        Columbia Property Trust
Fried, Frank,Harris, Shriver & Jacobson
                                                        315 Park Avenue South
One New York Plaza
                                                        New York, NY 10010-3607
New York, NY 10004-1980




Loeb & Loeb LLP                                         Internal Revenue Service
345 Park Ave.                                           Centralized Insolvency Operations
Attn: Raymond A. Sanseverino                            P.O. Box 7346
New York, NY 10154-1895                                 Philadelphia, PA 19101-7346



Nys Department Of Tax & Finance                         Morrison Cohen LLP
Bankruptcy Section                                      909 Third Ave.
P.O. Box 5300                                           Attn: Danielle Lesser
Albany, NY 12205-0300                                   New York, NY 10020
     21-11333-dsj     Doc 23    Filed 08/31/21 Entered 08/31/21 10:21:41    Main Document
                                              Pg 4 of 4




Social Security Administration
Regional Chief Counsel, Region II                       Pachamama21, LLC
26 Federal Plaza, Room 3904                             888 Broadway
New York, NY 10278-4199                                 New York, NY 10003-1280



Office Of The United States Trustee
U.S. Federal Office Building                            A.B.C. Home Furnishings, Inc.
201 Varick Street, Room 1006                            888 Broadway
New York, NY 10014-7016                                 New York, NY 10003-1280



880 Broadway Tenant, LLC
                                                        Kasowitz Benson Torres LLP
C/O Columbia Property Trust
                                                        Attn: Albert Shemmy Mishaan
315 Park Ave. South
                                                        1633 Broadway
New York, NY 10010-3607
                                                        New York, NY 10019-6708


Paulette Cole
                                                        NYC Dept. Of Finance
C/O Cole Schotz P.C.
                                                        Office Of Legal Affairs
1325 Avenue Of The Americas, 19th Floor
                                                        375 Pearl Street, 30th Fl.
 New York, NY 10019-6079
                                                        New York, NY 10038-1442
Attn: Michael D. Sirota, Esq. & Rebecca Hollander
